DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Purks on 7/6/21.

The application has been amended as follows: 

1. 	(Currently Amened) A computing device for authenticating a user of the computing device, the computing device comprising processing circuitry configured to:
display a first text to the user,
acquire, from one or more sensors operatively connected to the computing device, larynx muscles nerve signals sensed from a throat of the user who is stimulating the larynx muscles while subvocalizing a part of the first text, 

derive a user phrasing signature from the derived representation of the larynx muscles nerve signals, 
authenticate the user in response to determining that the user phrasing signature and a reference phrasing signature fulfil a similarity condition,
determine, in response to authenticating the user, if the user is authorized, and
display to the user a second text in response to determining that the user is authorized to read the first text and in response to detecting that the user subvocalizes a closing part of the first text.

2. 	(Cancelled) 

3. 	(Previously presented) The computing device according to claim 1, the processing circuitry is further configured to acquire the representation of the user subvocalizing at least a part of the first text by:
acquiring, from a camera operatively connected to the computing device, a video sequence of the user subvocalizing the part of the first text,
magnifying, by video processing the acquired video sequence, motions of one or more body parts of the user, which motions are correlated with the subvocalized part of the first text, and
deriving the representation of the user subvocalizing at least a part of the first text as a representation of the magnified motions.

4. 	(Previously presented) The computing device according to claim 1, the processing circuitry is further configured to derive the user phrasing signature from the acquired representation by:
identifying syllables and pauses in the acquired representation,
determining respective durations of the identified syllables and pauses, and
deriving the user phrasing signature as a sequence of the determined durations of the syllables and pauses.

5. 	(Previously presented) The computing device according to claim 1, the processing circuitry is further configured to derive the reference phrasing signature by:
identifying syllables and pauses in the first text,
acquiring reference durations of syllables and pauses, and
deriving the reference phrasing signature as a sequence of the reference durations of the identified syllables and pauses.

6. 	(Previously presented) The computing device according to claim 5, the processing circuitry is further configured to derive the reference durations of syllables and pauses from acquired representations of the user subvocalizing text by:
identifying syllables and pauses in the acquired representations,
determining respective durations of the identified syllables and pauses, and
	storing the determined durations of syllables and pauses as the reference durations of syllables and pauses.

7. 	(Previously presented) The computing device according to claim 5, wherein the reference durations of syllables and pauses are dependent on a type of text.

8. 	(Previously presented) The computing device according to claim 1, the processing circuitry is further configured to determine that the user phrasing signature and the reference phrasing signature fulfil a similarity condition by:
calculating a correlation between the user phrasing signature and at least a consecutive part of the reference phrasing signature, and
determining that the user phrasing signature and the reference phrasing signature fulfil the similarity condition if the calculated correlation exceeds a first threshold value.

9. 	(Previously presented) The computing device according to claim 8, the processing circuitry is further configured to calculate the correlation between the user phrasing signature and the entire reference phrasing signature, the processing circuitry is further configured to determine that the user has read the first text substantially in its entirety if the calculated correlation exceeds a second threshold value.

10. 	(Cancelled) 

1, the processing circuitry is further configured to determine if the user is authorized to read the first text based on permission information associated with the first text.

12. 	(Currently Amened) The computing device according to claim [[10]]1, the processing circuitry is further configured to reveal obfuscated parts of the first text in response to determining that the user is authorized to read the first text.

13. 	(Currently Amened) The computing device according to claim [[10]]1, the processing circuitry is further configured to discontinue displaying the first text or to obfuscate at least part of the first text in response to determining that the user is not authorized to read the first text.

14. 	(Cancelled) 

15. 	(Cancelled) 

16. 	(Previously presented) The computing device according to claim 1, the processing circuitry is further configured to discontinue displaying the first text or to obfuscate at least part of the first text in response to determining that the user phrasing signature and the reference phrasing signature fail to fulfil the similarity condition.



18. 	(Currently Amened) A method of authenticating a user of a computing device, the method comprising:
displaying a first text to the user,
acquiring, from one or more sensors operatively connected to the computing device, larynx muscles nerve signals sensed from a throat of the user who is stimulating the larynx muscles while subvocalizing a part of the first text, 
deriving a representation of the user subvocalizing at least the part of the first text as a representation of the larynx muscles nerve signals,
deriving a user phrasing signature from the acquired representation, 
authenticating the user in response to determining that the user phrasing signature and a reference phrasing signature fulfil a similarity condition,
determining, in response to authenticating the user, if the user is authorized, and
displaying to the user a second text in response to determining that the user is authorized to read the first text and in response to detecting that the user subvocalizes a closing part of the first text.

19. 	(Cancelled) 

20. 	(Previously presented) The method according to claim 18, wherein the acquiring the representation of the user subvocalizing at least a part of the first text comprises:
acquiring, from a camera operatively connected to the computing device, a video sequence of the user subvocalizing the part of the first text,
magnifying, by video processing the acquired video sequence, motions of one or more body parts of the user, which motions are correlated with the subvocalized part of the first text, and
deriving the representation of the user subvocalizing at least a part of the first text as a representation of the magnified motions.

21. 	(Previously presented) The method according to claim 18, wherein the deriving the user phrasing signature from the acquired representation comprises:
identifying syllables and pauses in the acquired representation,
determining respective durations of the identified syllables and pauses, and
deriving the user phrasing signature as a sequence of the determined durations of the syllables and pauses.

22. 	(Previously presented) The method according to claim 18, further comprising deriving the reference phrasing signature by:
identifying syllables and pauses in the first text,
acquiring reference durations of syllables and pauses, and
deriving the reference phrasing signature as a sequence of the reference durations of the identified syllables and pauses.

23. 	(Previously presented) The method according to claim 22, further comprising deriving the reference durations of syllable and pauses from acquired representations of the user subvocalizing text by:
identifying syllables and pauses in the acquired representations,
determining respective durations of the identified syllables and pauses, and
storing the determined durations of syllables and pauses as the reference durations of syllables and pauses.

24. 	(Previously presented) The method according to claim 22, wherein the reference durations of syllables and pauses are dependent on a type of text.

25. 	(Previously presented) The method according to claim 18, wherein the determining that the user phrasing signature and the reference phrasing signature fulfil a similarity condition comprises:
calculating a correlation between the user phrasing signature and the reference phrasing signature, and
determining that the user phrasing signature and the reference phrasing signature fulfil the similarity condition if the calculated correlation exceeds a threshold value.

26. 	(Original) The method according to claim 25, wherein the correlation is calculated between the user phrasing signature and the entire reference phrasing signature, the method further comprising determining that the user has read the first text substantially in its entirety if the calculated correlation exceeds a second threshold value.

27. 	(Cancelled) 

28. 	(Currently Amened) The method according to claim [[27]]18, wherein it is determined that the user is authorized to read the first text based on permission information associated with the first text.

29. 	(Currently Amened) The method according to claim [[27]]18, further comprising revealing obfuscated parts of the first text in response to determining that the user is authorized to read the first text.

30. 	(Currently Amened) The method according to claim [[27]]18, further comprising discontinuing displaying the first text or obfuscating at least part of the first text in response to determining that the user is not authorized to read the first text.

31. 	(Cancelled) 

32. 	(Cancelled) 

33. 	(Previously presented) The method according to claim 18, further comprising discontinuing displaying the first text or obfuscating at least part of the first text in response to determining that the user phrasing signature and the reference phrasing signature fail to fulfil the similarity condition.

34. 	(Previously presented) A computer program product comprising a non-transitory computer-readable storage medium storing computer-executable instructions for causing a device to perform the method according to claim 18, when the computer-executable instructions are executed on a processing circuitry comprised in the device.

35. (Canceled) 

36.	(Previously presented)  The computing device according to claim 1, wherein the authentication of the user in response to determining that the user phrasing signature and the reference phrasing signature fulfil the similarity condition is further based on determining that no audible vocalization from the larynx was detected while the larynx muscles nerve signals were acquired from the throat of the user who is stimulating the larynx muscles while subvocalizing the part of the first text.

37.	(Previously presented)  The method according to claim 18, wherein the authenticating the user in response to determining that the user phrasing signature and the reference phrasing signature fulfil the similarity condition is further based on determining that no audible vocalization from the larynx was detected while the larynx muscles nerve signals were acquired from the throat of the user who is stimulating the larynx muscles while subvocalizing the part of the first text.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: derive a representation of the user subvocalizing at least the part of the first text as a representation of the larynx muscles nerve signals, derive a user phrasing signature from the derived representation of the larynx muscles nerve signals, authenticate the user in response to determining that the user phrasing signature and a reference phrasing signature fulfil a similarity condition, determine, in response to authenticating the user, if the user is authorized, and display to the user a second text in response to determining that the user is authorized to read the first text and in response to detecting that the user subvocalizes a closing part of the first text.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433